Citation Nr: 0920651	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-28 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for carcinoma of the 
larynx currently rated as 30 percent disabling, to include 
whether the reduction from 100 percent to 30 percent 
effective from July 1, 2005, was proper.

2.  Whether new and material evidence has been submitted to 
reopen the service connection claim for bilateral hearing 
loss, and if so, whether service connection for bilateral 
hearing loss is warranted.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for peripheral 
neuropathy of the upper left extremity, including as 
secondary to service-connected diabetes mellitus and/or 
related to herbicide exposure.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to service-connected diabetes mellitus and/or 
related to herbicide exposure.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to service-connected diabetes mellitus and/or 
related to herbicide exposure.

7.  Entitlement to service connection for anemia.

8.  Entitlement to service connection for a spine disability.

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to a disability rating greater than 
30 percent for residuals of carcinoma of the larynx; whether 
new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss; 
entitlement to service connection for peripheral neuropathy 
of the upper left, lower left, and lower right extremities; 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

It appears that the Veteran's representative has raised the 
issue of service connection for hypertension secondary to his 
diabetes mellitus in the April 2009 brief.  This matter is 
not before the Board and is referred to the RO for 
development.


FINDINGS OF FACT

1.  Service connection for carcinoma of the larynx was 
granted, and a schedular 100 percent evaluation was assigned, 
effective from November 4, 2003, by a rating decision issued 
to the Veteran in March 2004, which also advised the Veteran 
that the 100 percent rating for carcinoma of the larynx under 
treatment was not considered permanent and was subject to 
future review.

2.  Following a March 2004 VA examination, which demonstrated 
that there was no local reoccurrence of or residual 
carcinoma, in April 2004, the RO issued a proposal to reduce 
the rating for residuals of carcinoma of the larynx from 100 
percent to a lower level, as required by the terms of the 
diagnostic code, since the Veteran's treatment through 
surgery, radiation, and chemotherapy had been completed.

3.  Reduction of the Veteran's disability rating for 
carcinoma of the larynx from 100 percent to 10 percent was 
formally implemented, effective from July 1, 2005, by an 
April 2005 rating decision, and later increased to 30 
percent, effective from July 1, 2005, by a July 2005 rating 
decision.

4.  The Veteran does not have a diagnosis of PTSD.

5.  The Veteran has not been diagnosed as anemic.

6.  The Veteran does not have a back disability related to 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
for carcinoma of the larynx were met and the criteria for the 
restoration of the 100 percent rating have not been met.  38 
C.F.R. §§ 3.105(e), 4.115b, DC 6819 (2008).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

3.  The criteria for service connection for anemia have not 
been met.  38 U.S.C.A.  
§§ 1110, 1131 (West Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  
§§ 1110, 1131 (West Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied for all of the 
claims prior to the initial unfavorable decision on the claim 
by the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran on December 15, 2003, for the 
service connection claim for his spine disability and PTSD, 
and on August 3, 2005, for the service connection claim for 
anemia, that fully addressed all notice elements.  The claim 
regarding the carcinoma of the larynx is addressed below.  

The letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Although both 
notice letters were not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued on May 1, 2007, after the notice was 
provided.  For these reasons, it is not prejudicial for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
service treatment records, VA and private medical records and 
Social Security Administration (SSA) records have been 
obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not obtained for the 
Veteran's service connection claim for PTSD as there is no 
valid diagnosis of PTSD in any of his treatment records 
associated with the claims file.  One VA outpatient record 
indicates a provisional diagnosis of PTSD, however, there are 
no supporting records, examinations, facts or rationale 
associated with the provisional diagnosis.  Therefore, 
without a diagnosis of a current disability, VA is not 
obligated to schedule the Veteran for a VA examination.

A VA examination was not obtained for the Veteran's service 
connection claim for a spine disability as his service 
treatment records are negative for complaint, treatment, or 
diagnosis of back pain in service.  His medical records 
subsequent to service indicate that his back pain stems from 
an injury that occurred in January 2001, many years after 
service.  None of the medical records associated with the 
claims file state that the Veteran's current spine disability 
is in any way related to his military service.  Therefore, a 
VA examination was not required.

Finally, a VA examination was not obtained for the Veteran's 
service connection claim for anemia, including as secondary 
to his service connected disabilities, as all medical records 
associated with the claims file fail to indicate a diagnosis 
of anemia.  Therefore, without evidence of a current 
disability, the Veteran is not entitled to a VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, private treatment records and records from 
the Social Security Administration.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Reduction of Total Rating for Carcinoma of the Larynx

When the Veteran was awarded service connection for carcinoma 
of the larynx, it was evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6819.  Under DC 6819, malignant 
neoplasms of the respiratory system exclusive of skin growths 
are rated as 100 percent disabling.  38 C.F.R. § 4.97, DC 
6819.  Thereafter, following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R.   
§ 3.105(e).  DC 6819.  If there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals.  Id.

As required by the terms of DC 6819, the Veteran was afforded 
VA examination in March 2004.  This examination disclosed 
that the Veteran underwent radiation therapy in May and June 
2003.  The examiner noted that there was no evidence of any 
lesion present involving either vocal cord.  The examiner 
concluded that there was no recurrence of the cancer.

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the 
RO prepared such a proposal in April 2004 and issued it to 
the Veteran in June 2004.  The proposal provided detailed 
reasons for the reduction, and explained to the Veteran that 
his cancer was no longer considered active with good results.

The Veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
Veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
See June 29, 2004 letter from RO to Veteran.  The letter 
further advised the Veteran that, if additional evidence was 
not received within the 60 day period and no hearing was 
requested, final rating action would be taken and the award 
(the 100 percent evaluation) would be reduced effective the 
first day of the third month following notice of the final 
decision.  38 C.F.R. §§ 3.105(e), (h).

The Veteran sent in a notice of disagreement for the proposed 
reduction.  In April 2005, the RO ordered the reduction to 10 
percent as of July 1, 2005.  The Veteran sent in additional 
evidence, and a rating decision of July 2005 ordered that the 
evaluation be increased to 30 percent as of July 1, 2005.  
The Veteran appealed.

The reduction of the Veteran's total evaluation for carcinoma 
of the larynx was proper.  By the terms of DC 6819, the RO 
was required to consider whether his cancer remained active.  
VA examination and VA clinical records disclosed no active 
larynx cancer, no active cancer treatment, and no local 
metastasis or recurrence of larynx cancer.  The Veteran has 
submitted additional VA outpatient treatment records since 
the proposed rating reduction.  The records uniformly 
disclose that all clinical evaluations are consistent with 
the RO's April 2005 determination that Veteran had no current 
active cancer, no active cancer treatment, and no local 
metastasis or recurrence of cancer.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The Veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

In this case, the evidence from March 2004 to the present 
consistently shows that the Veteran does not have active 
carcinoma of the larynx, is not under current treatment for 
cancer, and there is no local metastasis or recurrence of 
cancer.  Although the Veteran clearly has residuals of his 
carcinoma of the larynx, DC 6819 makes it clear that 
residuals alone cannot serve as a basis for continuation or 
restoration of a 100 percent evaluation for carcinoma of the 
larynx.

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 6819 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.  The 
evidence clearly establishes that the procedures specified in 
DC 6819 and 38 C.F.R. § 3.105 were followed.  The rating 
reduction was proper.  There is no procedural or clinical 
evidence which supports restoration of the 100 percent 
evaluation.  The claim that the reduction was improper and 
that restoration of the 100 percent evaluation is warranted 
must be denied.

Regarding VA's duty to notify and assist, as provided for by 
the Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The Board finds that VA has complied with the notice 
procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The June 2004 
notification letter to the Veteran and the accompanying 
proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
here the process of reduction was not initiated by a claim 
for benefits, in disputing the proposed action and then 
initiating an appeal for regarding such, the Veteran has 
triggered VA's duty to assist.

The Board finds that that the duty to assist provisions of 
the VCAA have been satisfied.  The Veteran has been afforded 
a VA examination, and VA obtained VA treatment records.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served in Vietnam during the Vietnam Era and so 
is presumed to have been exposed to an herbicide agent (e.g., 
Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii).  Service 
connection may be presumed for certain listed chronic 
diseases if the criteria set forth at 38 C.F.R. § 
3.307(a)(6)(ii) are met.  38 C.F.R.      § 3.309(e).

A.  Posttraumatic Stress Disorder

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The Board notes that the Veteran has not 
described any inservice stressor, either related to combat or 
otherwise.

As noted, for service connection, the Veteran must have a 
current disability.  In this case, the Veteran's service 
treatment records (STRs) do not show that the Veteran was 
treated during service for PTSD.  In addition, private 
treatment records fail to show that the Veteran has been 
treated or diagnosed with PTSD.  A February 2004 examination 
for SSA purposes shows diagnoses of major depressive 
disorder, generalized anxiety disorder and panic disorder but 
no diagnosis of PTSD.  Further there was no reference to any 
traumatic experiences and no reference to service.

The Board has found one instance in VA outpatient treatment 
records, a record dated November 2004, that shows a 
provisional diagnosis of PTSD.  However, the record includes 
no facts or rationale for the provisional diagnosis.  In 
fact, the record contains no personal information about the 
Veteran or any indication that a psychological evaluation had 
even been completed.  A PTSD screen in December 2004 was 
negative.  Therefore, the Board cannot find that the Veteran 
has been diagnosed with PTSD.  Without evidence of a current 
disability, service connection cannot be granted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).

B.  Anemia

The Veteran's STRs do not show that he was treated for or 
diagnosed with anemia in service.  Medical records subsequent 
to service also fail to show that the Veteran has been found 
to have, treated for or diagnosed with anemia.  Therefore, 
without evidence of a current disability, the Board cannot 
grant service connection for anemia.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).

C.  Lumbar Spine

The Veteran has a current diagnosis of a lumbar spine 
disability.

A review of the STRs show no complaints, treatment or 
diagnosis of a lumbar spine injury or disability during 
service.  A spine injury was not noted at the time of 
enlistment, during active duty, or at the time of his 
separation examination.

Private treatment records dated September 2001 show a lumbar 
spine injury that had its onset in January 2001.  The Veteran 
was diagnosed with degenerative joint disease, thoracolumbar 
curvature, and coccygeal subluxation on x-ray examination in 
September 2001.

A private evaluation dated February 2002 also indicated that 
the Veteran's spine disability originated from an accident in 
January 2001.

VA outpatient treatment records dated October 27, 2004 
diagnose the Veteran with low back pain with radiculopathy; 
however, the records do not indicate the etiology of the back 
pain.

Considering the totality of the evidence, the evidence fails 
to show that the Veteran suffered a lumbar spine disability 
related to service.  There is no suggestion that his current 
back disability is related to service, and in fact, the 
evidence shows that the Veteran's spine injury occurred in 
January 2001, many years after service.

Without evidence of a current disability related to military 
service, the Board cannot grant service connection for the 
lumbar spine disability.  In conclusion, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a back 
disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).


ORDER

1.  Entitlement to the restoration of a 100 percent rating 
for carcinoma of the larynx is denied.

2.  Entitlement to service connection for PTSD is denied.

3.  Entitlement to service connection for anemia is denied.

4.  Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

The Veteran seeks a rating greater than 30 percent for his 
residuals of carcinoma of the larynx.  He alleges that his 
symptoms have worsened since his most recent VA examination, 
dated August 2006, and has asked the Board to remand his 
claim for an updated VA examination.

Under the circumstances, the Board concludes that a remand is 
required for a VA examination for the Veteran's service-
connected residuals of carcinoma of the larynx.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).  

Regarding the Veteran's request to reopen his claim for 
service connection for bilateral hearing loss, the notice 
provided to the Veteran is inadequate.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Veteran was not provided notice of the requirement and 
definitions of new and material evidence, which is necessary 
to reopen his claim.  Furthermore, VA failed to advise the 
Veteran of the specific evidence required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  
Therefore, the Veteran's request to reopen his claim for 
service connection for bilateral hearing loss must be 
remanded for VA to provide adequate notice of the 
requirements necessary for reopening and substantiating his 
claim.

The Veteran also seeks service connection for peripheral 
neuropathy of the upper left, lower left, and lower right 
extremities, including as secondary to service-connected 
diabetes mellitus and related to herbicide exposure.  The 
Veteran had a VA examination in May 2005 for his diabetes 
mellitus that diagnosed early stage peripheral neuropathy.  
The right upper extremity was discussed; however, the upper 
left, lower left, and lower right extremities were not 
specifically addressed in the examination report, thus 
necessitating a new VA examination.  See Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  It also appears 
that the VA examiner did not review the claims file in 
conjunction with the examination and that there are private 
treatment neurology records associated with the claims file.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that a VA examination addressing 
the Veteran's claim for service connection for peripheral 
neuropathy of the upper left, lower left, and lower right 
extremities, including as secondary to service-connected 
diabetes mellitus and related to herbicide exposure, is 
necessary.  

Finally, regarding the claim for TDIU, the Veteran seeks a VA 
examination to determine his ability to sustain employment.  
He claims that his service connected disabilities prevent him 
from finding and maintaining gainful employment.  

The Board finds that this claim is inextricably intertwined 
with the Veteran's pending increased rating claim for 
carcinoma of the larynx and service connection claims for 
bilateral hearing loss and peripheral neuropathy.  The 
resolution of the Veteran's claims might have bearing upon 
the claim for a TDIU rating.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In addition, the Board believes that additional information 
is required to determine the degree of industrial impairment 
resulting from the Veteran's service-connected disabilities, 
standing alone.  See Beaty v. Brown, 6 Vet. App. 532 (1994).  
The medical records, at present, do not clearly indicate 
whether the Veteran is unemployable and if he is, whether 
such unemployment is the result of either his service-
connected or his nonservice connected disabilities.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter that satisfies the 
requirements of 38 U.S.C.A. § 5103, 38 
C.F.R. § 3.156(a), Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2007).  This 
letter should (1) describe what new and 
material evidence is under the current 
standard set forth in 38 C.F.R. § 3.156(a) 
(2008); (2) notify the Veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection for 
bilateral hearing loss that were found 
insufficient in the prior denial on the 
merits (lack of a nexus, or etiological 
relationship, between a post- service 
hearing loss disorder and an event, 
injury, or disease during service); (3) 
notify the Veteran of the evidence 
required to substantiate the underlying 
claim for service connection for a hearing 
loss disorder; (4) tell the Veteran how VA 
assigns disability ratings and effective 
dates; (5) and explain VA's and the 
Veteran's duties in obtaining evidence.

2.  Obtain updated VA outpatient treatment 
records and associate them with the claims 
file.

3.  Schedule the Veteran for a VA 
examination for residuals of his carcinoma 
of the larynx.  The examiner should be 
provided a copy of this remand and the 
claims file for review and the examiner 
should indicate his review of the file in 
the exam report.  All necessary tests 
should be conducted.

The examiner should note the detailed 
symptomatology and severity of all 
residuals of the Veteran's carcinoma of 
the larynx.

4.  Schedule the Veteran for a VA 
examination with an appropriately 
qualified examiner (preferably a 
neurologist) for his peripheral 
neuropathy.  The examiner should be 
provided a copy of this remand and the 
claims file for review and the examiner 
should indicate his review of the file in 
the exam report.  All necessary tests 
should be conducted.

The examiner should provide a medical 
opinion as to whether the Veteran has 
peripheral neuropathy of the upper left, 
lower left, and/or lower right 
extremities.  If so, the examiner should 
opine whether it is as least as likely as 
not that the peripheral neuropathy is 
related to or was caused by the Veteran's 
active service, his service-connected 
diabetes mellitus, or his exposure to 
herbicides.  The examiner should address 
each extremity and provide a rationale for 
any opinion rendered.

5.  Schedule the Veteran for a VA general 
medical examination as well as any other 
indicated specialty examinations, to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
necessary tests should be performed.

The examiner is asked to provide the 
following in his or her report:

(i) State the nature, extent and severity 
of the Veteran's service-connected 
disabilities and nonservice-connected 
disabilities.  Include in the report all 
pertinent medical complaints, symptoms and 
clinical findings, and comment on the 
functional limitation, if any, caused by 
each of the Veteran's service connected 
disabilities and non-service connected 
disabilities.  

(ii) Based on examination findings and 
other evidence contained in the claims 
file, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable 
to obtain or maintain substantially 
gainful employment solely as a result of 
the combination of his service-connected 
disabilities.  The examiner should 
consider the Veteran's education, 
experience, and occupational background in 
determining whether the Veteran is unable 
to secure or maintain gainful employment 
in light of his service-connected 
disabilities (standing alone).  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

If the examiner is unable to determine 
this employability question the examiner 
is asked to so state and explain why he or 
she is unable to do so.  

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
		

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


